Per Curiam:

The appellee recovered judgment against the appellant for the value of a mule alleged to have been killed upon the appellant’s railroad, and attorney’s fee for prosecution of the action.
The railroad runs through appellee’s farm, and the railroad company had constructed and for years maintained a crossing from one part of the farm to the other. The railroad was fenced and gates were maintained at each efid of the crossing.
There is abundant evidence to justify the finding that appellant was negligent in not maintaining a sufficient fastening to the gate through which the mule passed and went upon the track. That this defective fastening had been maintained for a long time and appellant’s employees had actual notice of it. The evidence of the circumstances are also sufficient to show that the mule was injured by appellant’s train, and the damages allowed were not unreasonable.
The attorney’s fee allowed was $75. A witness based his estimate of the value of the services somewhat upon *111statements of the attorney as to what he had done. We think there was sufficient evidence, however, in the absence of this, to sustain the allowance. Indeed, it would seem to'be a matter of almost common knowledge-that the amount allowed is not an excessive fee for conducting such a case, ably defended as these cases, usually are.
The judgment is affirmed.